Citation Nr: 0707018	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-00 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an earlier effective date, prior to March 1, 
2004, for the award and payment of death pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from January 1951 to January 
1954.  He died on August [redacted], 2003.  The appellant has been 
accepted by the Department of Veterans Affairs (VA) Regional 
Office (RO) as his surviving widow.

The appellant has on several occasions claimed that the 
amount of the death pension benefits being paid to her is 
incorrect because it was not adjusted when the Social 
Security Administration terminated her SSI benefits.  The RO 
has not developed the issue of the propriety of the amount of 
benefits being paid to her.  This issue is referred to the RO 
for action including ascertaining the correct amount of 
payments and explaining the amount to the appellant.


FINDINGS OF FACT

1.  The veteran died on August [redacted], 2003, and the appellant, 
his widow, filed a claim for death pension benefits dated on 
February 13, 2004.

2.  The RO awarded her death pension benefits effective March 
1, 2004.


CONCLUSION OF LAW

The criteria for an earlier effective date for the award of 
death pension benefits to the appellant have not been met.  
38 U.S.C.A. § 5110(d)(2) (West 2002); 38 C.F.R. §§ 3.31 
(2006), 3.400(c)(3) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts are not in dispute in this case.  The veteran died 
in August 2003, and the appellant's first claim for death 
pension benefits was dated on February 13, 2004, and received 
in the RO on February 23, 2004.  In August 2004 the RO 
awarded her death pension benefits effective March 1, 2004. 

The appellant does not dispute these facts but contends that 
she should be paid death pension benefits from the date of 
the veteran's death.  She states that she did not know that 
there was a time limit to file her claim in order to receive 
benefits from the date of his death.  

38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 provide that the 
effective date of the award of nonservice-connected death 
benefits, for claims filed after October 1, 1984, is the 
first day of the month in which the veteran's death occurred 
if the claim is received within 45 days of the date of death.  
38 U.S.C.A. § 5110(d) was amended by the Veterans Benefits 
Improvement Act of 2004 to provide a one year period for the 
filing of a claim instead of the 45 day period provided prior 
to that Act.  However, that liberalizing Act was not passed 
until December 2004, and because the appellant's claim was 
received many months prior to its enactment, it does not 
apply in this case.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

Because the appellant's claim for nonservice-connected death 
pension benefits was received in February 2004, more than 45 
days after the veteran's death in August 2003, the effective 
date of the award of benefits cannot be earlier than the date 
of her claim in February 2004.  However, 38 C.F.R. § 3.31 
also provides that payment of monetary benefits based on an 
original or reopened award of pension benefits may not be 
made for any period prior to the first day of the calendar 
month following the month in which the award became 
effective.  Therefore, the effective date for the payment of 
pension benefits to the appellant is March 1, 2004.  

The Board notes the appellant's contention concerning her 
lack of knowledge about the time limit for filing her claim 
to receive benefits from the date of the veteran's death.  
However, there is no provision in the laws and regulations 
for extending that time period on the basis of her lack of 
knowledge.  In this case, the facts are not in dispute and 
the law is determinative.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
and its implementing regulations address VA's duties to 
notify a claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. §§ 5100 
et seq. (West 2002 & Supp 2005); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2006).  The United States Court of Appeals for 
Veterans Claims has held, however, that the VCAA is 
inapplicable to matters of pure statutory interpretation.  
See Smith v. Gober, 14 Vet. App. 227 (2000).  With regard to 
this claim, there is not debate as to the relevant facts.  
Because the issue turns on a simple application of the law to 
the facts, VA's duties under VCAA do not apply to this claim.


ORDER

An earlier effective date, prior to March 1, 2004, for the 
award and payment of death pension benefits is denied.



____________________________________________
HOLLY E. MOEHLMANN	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


